Brock, C.J., and Broderick, J.,
dissenting. Because the board’s findings in this case are supported by the evidence and are not erroneous as a matter of law, we respectfully dissent.
When this court reviews decisions by the compensation appeals board, our task is not to determine whether we would have found differently than did the board, or to reweigh the evidence, but rather to determine whether the findings are supported by competent evidence in the record. Appeal of Lalime, 141 N.H. 534, 539 (1996).
The petitioner argues, and the plurality agrees, that the respondent’s injury was not accidental because the symptoms she experienced “were an ‘expected’ and nonaccidental consequence of her preexisting disease.” Because we believe that the respondent’s spike in blood pressure causing her inability to work was not expected, we disagree. Her acute rise in blood pressure caused by the repeated exposure to irritants in the workplace constitutes an unexpected effect satisfying the statutory requirement of accidental injury. The board found that the respondent was able to work without incident until she was transferred to company headquarters. In her new office setting, she was exposed over a protracted period of time to fragrances to which she was acutely sensitive, causing her blood pressure to rise to a life-threatening level; “The fundamentally accidental nature of the injury is not altered by the fact that, instead of a single occurrence, it is the cumulative effect of the inhalation of... fumes to which a claimant is peculiarly susceptible that accelerates a claimant’s pre-existing disability.” Festa v. Teleflex, Inc., 382 So. 2d 122, 124 (Fla. Dist. Ct. App. 1980) (citation omitted).
The majority states that the respondent did not prove legal causation because her condition arose from the “bare existence” of her employment. We disagree.
*327To prove legal causation, an employee with a preexisting condition must show that her employment “contributed something substantial to her medical condition by demonstrating that the work-related conditions presented greater risks than those encountered in her non-employment activities.” Kehoe, 141 N.H. at 416. The test for legal causation does not require the claimant to prove that her disability would not have arisen but for her employment. Appeal of Bellisle, 144 N.H. 201, 204 (1999). That is, the employee may recover even if her disability would have occurred sometime in the future, absent any work-related contribution. Id. In this regard, “[e]mployers assume the risk and potential consequences of hiring an employee who has a preexisting disease, defect, or disability.” Croteau, 139 N.H. at 538 (citation omitted).
We agree with the board that the duration of exposure to offending scents in the respondent’s work environment satisfies the legal causation prong. Although the respondent was peculiarly sensitive to common fragrances, the evidence shows that her disabling symptoms were activated when she was placed in close working quarters with eleven coworkers, subjecting her to prolonged and, to her, intense exposure to their perfumes. Although she may have encountered persons wearing such perfume in her everyday life, she was not required to sustain the level and length of exposure that the work environment required. Because the record amply supports the board’s finding that the respondent’s work-related exposure was greater than that normally encountered in non-employment life, we find that the respondent satisfied the test of legal causation.
This result is consistent with our prior case law, which liberally construes all reasonable doubts in the Workers’ Compensation Law in a manner that favors the injured employee. Appeal of N.H. Dep’t of Health and Human Servs., 145 N.H. 211, 213 (2000).
For the foregoing reasons, we respectfully dissent.